In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Becker, J.), dated May 22, 1988, which denied his motion to vacate a prior order of the same court, dated March 5, 1987, dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court did not err in denying his motion to vacate the order dated March 5, 1987, which dismissed the complaint based upon his failure to appear, as directed, at a scheduled examination before trial and upon the failure of his counsel to appear at a pretrial status conference scheduled to be held before a Justice of the Supreme Court. The plaintiff’s moving papers failed to establish the existence of a reasonable excuse for his default and/or a meritorious cause of action (see, CPLR 5015; La Buda v Brookhaven Mem. Hosp. Med. Center, 98 AD2d 711). Accordingly, the denial of the plaintiff’s motion to vacate his default was proper. Mollen, P. J., Mangano, Thompson and Brown, JJ., concur.